DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant is reminded of their election of disease target of disease affecting T cell number and growth.  Thus, the new claims reciting NK cell count are withdrawn.

Claim Status
Claims 67-73 are new.
Claims 1-40, 47, and 49, 60, and 66 are canceled.
Claims 67-73 are withdrawn.
Claims 41-46, 48, 50-59, and 61-65 are under examination on the merits.

Priority
Applicant’s Arguments: Regarding priority of the instant application, Applicants maintain that the claims as presented herein are enabled by the specification of the originally-filed application (and its related applications) and satisfy the written description requirements pursuant to 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Contrary to the contentions in the Office Action and in view of the claims herein, the chain of priority is not broken, and the instant application is entitled to its priority claim as set forth on page 1 of the as-filed application. Accordingly, the pending claims enjoy the 
Withdrawal of the objection to the priority claim is thus respectfully requested.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive. 
For the reasons discussed below, most claims under examination still fail the written description requirement and so all priority dates are denied at this time for said claims since they contain new matter.  This leaves the chain of priority broken and the U.S. effective filing date of claims 41-46, 51-59, 62, and 64 set at 09/19/2017.
Claims 48, 50, 61, 63, and 65 do not contain new matter at this time and so receive at least the U.S. effective filing date of 12/23/2013.  

Objections Withdrawn
Claim Objections
The objection to claim 51 is withdrawn in view of Applicant’s amendments.

Rejections Withdrawn
Double Patenting
The rejection of claims 41-46, 48, and 50-66 on the ground of nonstatutory double patenting as being unpatentable over claims 1-34 of U.S. Patent No. 9790277 is withdrawn in view of Applicant’s filing of a terminal disclaimer.



Claim Rejections - 35 USC § 112
The rejection of claims 57, 60, and 66 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for containing new matter is withdrawn in view of Applicant’s amendments.  

The rejection of claims 41-46, 51-60, 62, 64, and 66 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement for containing new matter is withdrawn in view of Applicant’s amendments.  

The rejection of claims 41-46, 57, 59, 61-62, and 65-66 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.

Claim Rejections - Improper Markush Grouping
The rejection of claims 41-46, 51-60, 62-64, and 66 on the judicially-created basis that they contain an improper Markush grouping of alternatives is withdrawn in view of Applicant’s amendments.



New Objections
Claim Objections
Claims 41 and 51 are objected to because of the following informalities:  The phrase “H7CR-expressing” should be added before the first use of “T cell” in these claims for clarity and consistency.  The full name should be moved to before the first use of this phrase as well.
Claim 57 is objected to because it contains T after the period.  
Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This claim has been amended to recite a decreased T cell count that results from down-regulation of H7CR expression on T cells.  However, this cause of the decrease has multiple interpretations.  First, it could be that some cells have fallen below the 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 58-59 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
These claims recites that the samples therein comprise T cells.  However, this is clear from the claims on which they depend.  Therefore, they fail to further limit the base claims and are rejected here.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form so long as no duplicate claims are made, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-46, 51-59, 62, and 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
Claims 41 and 51, and thus all of their dependents above, recite stratifying human subjects based on increased or decreased T cell counts respectively.  However, the examiner finds no contemplation of this generic stratification method in the original disclosure.  The original claims do not recite it.  The original specification does not recite it.  Also, none of the paragraphs or figures cited by Applicant in their most recent reply for amendment support recite such methods of stratification.  It appears that Applicant never contemplated these methods nor performed these methods as specifically recited in the amended claims.  T cell count was not used or contemplated for use in such subjects.  

With all instances above, the specification may make obvious the claimed methods but this does not rise to the level of contemplating the inventions.  Therefore, all claims above contain new matter and are rejected here.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael Allen/Primary Examiner, Art Unit 1642